369 S.W.2d 916 (1963)
The BOARD OF TRUSTEES OF GEORGETOWN INDEPENDENT SCHOOL DISTRICT, Petitioners,
v.
C. J. KREGER et al., Respondents.
No. A-9696.
Supreme Court of Texas.
July 24, 1963.
*917 William S. Lott, Georgetown, Bracewell, Reynolds & Patterson, Houston, for petitioners.
Ashton, Allen & Smith, L. Hamilton Lowe, Austin, for respondents.
PER CURIAM.
Petitioners, the Board of Trustees of Georgetown Independent School District, have filed their motion to declare this case moot and order its dismissal. Attached to the motion is a copy of the order of the United States District Judge for the Western District of Texas, Austin Division, in Civil Action No. 1311, dated June 12, 1963, holding unlawful and unconstitutional the racial segregation policy and practice of petitioners, and directing the desegregation of the public schools of the Georgetown Independent School District pursuant to the plan and schedule set forth in the order. Petitioners are subject to this order and to such further orders as may be entered by the United States District Court or by any Federal courts of appellate jurisdiction in event an appeal of the case is prosecuted.
Also attached to the motion of petitioners is a copy of the resolution of petitioners adopted June 25, 1963, reading, in part, that "in connection with the building program heretofore adopted, that all school buildings and facilities in the Georgetown Independent School District, including the Westside School, will not be segregated schools but will be desegregated in accordance with the order of the aforesaid United States District Court, and that all such schools will be occupied and used in accordance with such rulings."
Respondents oppose the motion of petitioners but do not challenge the correctness of the order and resolution attached to the motion of petitioners and referred to above.
Since petitioners are now subject to orders of the Federal courts requiring desegregation of the schools operated by the Georgetown Independent School District, and may not expend the funds of the District for a purpose contrary to such orders, we declare this case moot. Cf. State v. Society for Friendless Children, 130 Tex. 533, 111 S.W.2d 1075; United States and Interstate Commerce Commission v. Alaska Steamship Company et al., 253 U.S. 113, 40 S. Ct. 448, 64 L. Ed. 808.
The application for writ of error is granted, the judgment of the Court of Civil Appeals, 368 S.W.2d 873, is vacated and, without further proceedings, the case is ordered dismissed. No motion for rehearing will be entertained.